



Exhibit 10.23


shilogofulla01a02a01.jpg
[shilogofulla01a02a01.jpg]                                                




Mr. Jean Brunol
880 Steel Drive
Valley City, Ohio 44280


November 1, 2016


Dear Jean,
This letter agreement (this “Agreement”) sets forth the terms and conditions
pursuant to which you provide certain services to Shiloh Industries, Inc., with
offices located at 880 Steel Drive, Valley City, Ohio 44280, a Delaware
Corporation, and its affiliates (collectively, the “Company”) in connection with
your role as Chairman of the Strategic Planning and Technology Committee (the
“Committee”) of the Board of Directors (the “Board”).


1.SERVICES.


1.1     The Company engages you, and you accept such engagement, as the Chairman
of the Committee to carry out certain duties for the Company in addition to the
services that you provide as the Chairman and member of the Committee, on the
terms and conditions set forth in this Agreement. You shall provide to the
Company consulting services related to the development, maintenance, protection
and strategy of the Company’s technology and other intellectual property as
requested from time to time by the Committee (the “Services”). You provide the
Services to the Company under this Agreement as an independent contractor, and
not as an employee of, or under any employment relationship with, the Company.


1.2    The Company shall provide you with access to its premises and equipment
to the extent necessary for the performance of the Services. To the extent you
perform any Services on the Company’s premises or using the Company’s equipment,
you shall comply with all applicable policies of the Company relating to
business and office conduct, health and safety, and use of the Company’s
facilities, supplies, information technology, equipment, networks, and other
resources.


2.TERM. The term of this Agreement shall commence on November 1, 2016 and shall
continue for as long as you are a member of the Committee, unless earlier
terminated in accordance with Section 5 (the “Term”). Any extension of the Term
will be subject to mutual written agreement between the parties.


3.FEES AND EXPENSES. As full compensation for the Services and the rights
granted to the Company in this Agreement, the Company shall pay you a fixed fee
of $600 per day payable in cash within 30 days following each fiscal quarter for
the days worked in such quarter (the “Fees”). You acknowledge and agree that (i)
the value of Fees for any given fiscal year of the Term shall not exceed $9,999
without the approval of the Committee, (ii) the Company will withhold at least
30% from your Fees for U.S. tax purposes, (iii) you will receive an IRS Form
1099-MISC from the Company, and (iv) you shall be solely responsible for all
Federal, state, and local taxes (with the advice and tax return assistance
provided by the third party tax advisor).


4.INTELLECTUAL PROPERTY RIGHTS.


4.1    The Company is and shall be, the sole and exclusive owner of all right,
title, and interest throughout the world in and to all the results and proceeds
of the Services performed under this Agreement (collectively, the
“Deliverables”),





--------------------------------------------------------------------------------





including all patents, copyrights, trademarks, trade secrets, and other
intellectual property rights (collectively “Intellectual Property Rights”)
therein. You agree that the Deliverables are hereby deemed a “work made for
hire” as defined in 17 U.S.C. § 101 for the Company. If, for any reason, any of
the Deliverables do not constitute a “work made for hire,” you hereby
irrevocably assign to the Company, in each case without additional
consideration, all right, title, and interest throughout the world in and to the
Deliverables, including all Intellectual Property Rights therein.


4.2    Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure, and withdrawal and any other rights that may
be known as “moral rights” (collectively, “Moral Rights”). You hereby
irrevocably waive, to the extent permitted by applicable law, any and all claims
you may now or hereafter have in any jurisdiction to any Moral Rights with
respect to the Deliverables.


4.3    You have an obligation under this Agreement to hold all Intellectual
Property Rights and any other confidential information of the Company under
strict confidence. You are not permitted to disclose any such information.


5.TERMINATION. You or the Company may terminate this Agreement without cause
upon 30 days’ written notice to the other party to this Agreement.


6.MISCELLANEOUS.


6.1    This Agreement, together with any other documents incorporated herein by
reference and related exhibits and schedules, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, with respect
to such subject matter.


6.2    This Agreement may only be amended, modified, or supplemented by an
agreement in writing signed by each party hereto, and any of the terms thereof
may be waived, only by a written document signed by each party to this Agreement
or, in the case of waiver, by the party or parties waiving compliance.


6.3    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Ohio without giving effect to any choice or
conflict of law provision or rule. Each party irrevocably submits to the
exclusive jurisdiction and venue of the federal and state courts located in the
State of Ohio in any legal suit, action, or proceeding arising out of or based
upon this Agreement or the Services provided hereunder.


6.4    This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.


If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.
Very truly yours,
Shiloh Industries, Inc.
 
/s/ Kenton M. Bednarz
Name: Kenton M. Bednarz
Title: Vice President Legal and Government Affairs



 
ACCEPTED AND AGREED:
/s/ Jean M. Brunol
Jean M. Brunol








